Citation Nr: 0324465	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  02-00 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left shoulder involving injury to 
Muscle Group (MG) IV, with arthritis, currently evaluated as 
30 percent disabling. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the veteran's claim for 
an increased evaluation for residuals of a shell fragment 
wound of the left shoulder involving injury to Muscle Group 
(MG) IV, with arthritis.

In a March 2002 decision, the Board, in part, denied the 
veteran's claim for an evaluation greater than 30 percent for 
residuals of a shell fragment wound (SFW) of the left 
shoulder involving injury to Muscle Group (MG) IV, with 
arthritis.  The veteran appealed the decision.  In February 
2003, a joint motion from both parties was filed.  In that 
same month, the United States Court of Appeals for Veterans 
Claims (Court) only vacated the portion of the Board decision 
that denied the increased evaluation for the veteran's left 
shoulder disability and remanded the matter for action 
consistent with the motion.

The veteran has submitted several statements regarding the 
severity of his service-connected right leg disability.  To 
the extent that these statements may be considered a claim 
for an increased evaluation, they are referred to the RO for 
appropriate action.


REMAND

The veteran is service-connected for residuals of a SFW of 
the left shoulder involving injury to Muscle Group (MG) IV, 
with arthritis.  A June 2001 VA examination report indicated 
that the muscle affected by the injury is the deltoid, which 
is in MG III.

A historical view of the evidence showed that service medical 
records indicated that the veteran suffered a SFW to the 
anterior surface aspect of the left shoulder.  The injury 
resulted in a one and one half inch wound in the left 
shoulder one inch above the border of the pectoralis major 
muscle.  A foreign body laid within the shoulder joint was 
removed.

Since it is unclear which muscle group was affected by the 
SFW; clarification is required to determine which muscle 
group or groups were damaged as a result of a SFW.  This 
should be accomplished through a VA examination.  Such a 
distinction is necessary since disabilities evaluated under 
MG III could potentially warrant a higher percentage than MG 
IV.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his left shoulder disability since July 
2001.  After securing the necessary 
releases, the RO should request copies of 
any medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.  Unsuccessful attempts at 
procuring any medical records must be 
documented in writing.  The veteran and 
representative should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

2.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied. 

3.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
ascertain the nature and severity of his 
left shoulder disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  A detailed 
history should be taken of the veteran's 
disability.  In addition, the report 
should indicate whether the veteran is 
left or right hand dominant.  

The examiner should record the range of 
motion of the veteran's left shoulder and 
identify and describe any current 
symptomatology to include any objective 
evidence of pain, painful motion, or 
functional loss of the left shoulder due 
to pain.  It should be noted whether 
there is more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  The extent of any 
weakened movement, excess fatigability or 
incoordination should be specifically 
assessed.  The physician should also 
express an opinion, if feasible, as to 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), and 
express this in terms of additional 
limitation of motion during flare-ups.  
If not feasible, the examiner should so 
state.

The physician should also specifically 
identify whether there is damage to 
Muscle Group III and/or IV as a result of 
the shell fragment wound.  If both muscle 
groups were damaged then this too should 
be stated in the report.  The report 
should indicate whether the wound was a 
through and through wound.  With regard 
to the muscle group or groups involved, 
the examiner should indicate whether such 
damage is slight, moderate, moderately 
severe, or severe.  In assessing the 
severity of the damage, bear in mind that 
the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and 
uncertainty of movement.  

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
claims.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




